UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4768
JAMES H. WILLIAMS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-98-383)

                      Submitted: June 29, 2001

                       Decided: July 18, 2001

         Before LUTTIG and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

J. Robert Haley, Assistant Federal Public Defender, Charleston, South
Carolina, for Appellant. Miller Williams Shealy, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.
2                     UNITED STATES v. WILLIAMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   The district court revoked James H. Williams’ term of probation
and sentenced him to serve nine months in prison. Williams’ attorney
has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), alleging that the district court abused its discretion by
finding that Williams violated the terms of his probation. Although
advised of his right to do so, Williams did not file a pro se supple-
mental brief. Finding no error, we affirm.

   We review the district court’s decision for an abuse of discretion
and find none. Black v. Romano, 471 U.S. 606, 611 (1985). The Gov-
ernment need not prove its case beyond a reasonable doubt, rather the
district court need only be "reasonably satisfied" that the alleged vio-
lations occurred. United States v. Hopson, 39 F.3d 795, 801 (7th Cir.
1994).

   The uncontradicted evidence at trial revealed that Williams admit-
ted to IRS agents that he filed approximately ninety-five tax returns
for clients in 1999 and received fees for his services. The evidence
further showed that Williams, in violation of the terms of his proba-
tion, failed to provide a copy of his 1999 tax return to his probation
officer,* failed to inform his probation officer that he was preparing
tax documents for a fee, and falsified his monthly reports to his pro-
bation officer by stating that his only source of income was from his
job as a loan originator. On these facts, we find that the district court
acted properly by revoking Williams’ probation.

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.

  *In fact, the evidence revealed that Williams had not filed an income
tax return since 1995.
                     UNITED STATES v. WILLIAMS                     3
The court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We therefore affirm the district court’s order revoking Williams’
term of probation and sentencing him to nine months imprisonment.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED